U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 1 Mark One [ X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended February 28, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-53011 KURRANT MOBILE CATERING, INC. (Name of small business issuer in its charter) Colorado (State or other jurisdiction of incorporation or organization) 26-1559350 I.R.S. Employer Identification No.) 8600 Decarie, Suite 200 Montreal, Quebec, Canada H4P 2N2 (Address of principal executive offices) (858) 531-5723 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ]No[] 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes []No[] Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer []Accelerated filer [] Non-accelerated filer []Smaller reporting company [X] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as of April 13, 2010 Common Stock, $0.001 par value 1,404,254 2 KURRANT MOBILE CATERING, INC. FORM 10-Q Part I. FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets (Unaudited) Statements of Expenses (Unaudited) Statements of Cash Flows (Unaudited) Notes to Financial Statements (Unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures Part II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4 Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS KURRANT MOBILE CATERING, INC. FINANCIAL STATEMENTS FEBRUARY 28, 2010 (Unaudited) 4 KURRANT MOBILE CATERING, INC. (A Development Stage Company) BALANCE SHEETS Feb. 28, 2010 Nov. 30, 2009 (Unaudited) ASSETS Current assets Cash $ 376 $ 244 Total current assets 376 244 Total Assets $ 376 $ 244 LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities Accrued payables $ 9,141 $ 11,392 Notes payable - related parties 36,150 36,150 Notes payable 14,760 14,760 Total current liabilties 60,051 62,302 Total Liabilities 60,051 62,302 Stockholders' Equity Preferred stock, $.01 par value; 1,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.001 par value; 50,000,000 shares authorized; 1,404,254 shares issued and outstanding 1,405 1,405 Additional paid in capital 4,108 4,108 Deficit accumulated during the dev. stage (65,188 ) (67,571 ) Total Stockholders' Equity (59,675 ) (62,058 ) Total Liabilities and Stockholders' Equity $ 376 $ 244 5 KURRANT MOBILE CATERING, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Period From Oct. 15, 2007 Three Months Three Months (Inception) Ended Ended Through Feb. 28, 2009 Feb. 28, 2010 Feb. 28, 2010 Revenue $ - $ - $ - Operating expenses: Depreciation - - - General and administrative 271 132 55,706 271 132 55,706 Gain (loss) from operations (271 ) (132 ) (55,706 ) Other income (expense): Interest expense (2,067 ) (2,251 ) (11,865 ) Income (loss) before provision for income taxes (2,338 ) (2,383 ) (67,571 ) Provision for income tax - - - Net income (loss) $ (2,338 ) $ (2,383 ) $ (67,571 ) Net income (loss) per share (Basic and fully diluted) $ - $ - Weighted average number of common shares outstanding 1,404,254 1,404,254 6 KURRANT MOBILE CATERING, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Period From Oct. 15, 2007 Three Months Three Months (Inception) Ended Ended Through Feb. 28, 2009 Feb. 28, 2010 Feb. 28, 2010 Cash Flows From Operating Activities: Net income (loss) $ (2,338 ) $ (2,383 ) $ (67,571 ) Adjustments to reconcile net loss to net cash provided by (used for) operating activities: Depreciation - - - Accrued payables & Expense 2,067 2,251 13,652 Compensatory stock issuances - - 2,000 Compensatory warrant issuances - - 3,375 Net cash provided by (used for) operating activities (271 ) (132 ) (48,544 ) Cash Flows From Investing Activities: - - - Net cash provided by (used for) investing activities - - - Cash Flows From Financing Activities: Notes payable - borrowings - - 48,650 Warrant exercises - - 138 Net cash provided by (used for) financing activities - - 48,788 Net Increase (Decrease) In Cash (271 ) (132 ) 244 Cash At The Beginning Of The Period 582 376 - Cash At The End Of The Period $ 311 $ 244 $ 244 Schedule Of Non-Cash Investing And Financing Activities None Supplemental Disclosure Cash paid for interest $ - $ - $ - Cash paid for income taxes $ - $ - $ - 7 KURRANT MOBILE CATERING, INC. NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1. ORGANIZATION, OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: Kurrant Mobile Catering, Inc. (the “Company”), was incorporated in the State of Colorado on October 15, 2007. The Company was originally a wholly-owned subsidiary of Kurrant Food Enterprises, Inc. (“KRTF”). On November 30, 2007, the directors of KRTF approved, subject to the effectiveness of a registration with the Securities and Exchange Commission, the spin-off of the Company to KRTF shareholders of record on January 10, 2008 on a pro rata basis. The Company was formed to provide mobile catering services to individuals, businesses and other organizations. Effective February 10, 2010, certain of our selling shareholders (collectively, the “Sellers”) and Tony Khoury(the “Purchaser”) entered into those certain common stock purchase agreements (collectively, the “Purchase Agreements”) for the purchase of an aggregate 1,040,000 shares of our common stock. In accordance with the terms and provisions of the Purchase Agreement, the Sellers sold an aggregate of 1,040,000 shares of our common stock, par value $0.001 (the “Common Stock”). In further accordance with the terms and provisions of the Purchase Agreement, the funds were escrowed and released accordingly upon closing of the Purchase Agreements. Based on the change of control, our planned future business operations may involve providing commercial and retail telecommunications services and products utilizing the newest technology in Voice-Over-Internet-Protocol telephony (“VOIP”). Our products and services will be tailored to the evolving condition and demands of these markets, with an offering that includes wholesale carrier services and retail prepaid wireline and wireless. As of the date of this Quarterly Report, however, we are in negotiations with a Montreal based company that develops and manufactures innovative dog treats. The Montreal based company is dedicated towards developing innovating treats to support and improve a pet’s health and the human to pet relationship. It currently has a flagship product and intends to develop an extensive line of products to meet the growing needs of pets, owners, retailers and veterinarians. We have been in the development stage since our formation and have not yet realized any revenues from our planned operations. As a result of our Company being in the development stage, the aforementioned purchase and sale that resulted in a change in control, was not accounted for as a business combination. Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with the instructions to Form 10-QSB and do not include all of the information and disclosures required by generally accepted accounting principles for complete financial statements and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s latest Annual Report filed with the Securities and Exchange Commission on Form 10-K for the year ended November 30, 2009. All adjustments which are, in the opinion of management, necessary for a fair presentation of the results of operations for the interim periods have been made and are of a recurring nature unless otherwise disclosed herein. The results of operations for such interim periods are not necessarily indicative of operations for a full year. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Income Tax An asset and liability approach is used for financial accounting and reporting for income taxes. Deferred income taxes arise from temporary differences between income tax and financial reporting and principally relate to recognition of revenue and expenses in different periods for financial and tax accounting purposes and are measured using currently enacted tax rates and laws. In addition, a deferred tax asset can be generated by net operating loss carryforwards (“NOLs”). If it is more likely than not that some portion or all of a deferred tax asset will not be realized, a valuation allowance is recognized. 8 KURRANT MOBILE CATERING, INC. NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1. ORGANIZATION, OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: - CONTINUED Basic and Diluted Net Income (Loss) Per Share The net income (loss) per share is computed by dividing the net income (loss) by the weighted average number of shares of common stock outstanding. Warrants, stock options, and common stock issuable upon the conversion of the Company's stock (if any), are not included in the computation if the effect would be anti-dilutive and would increase the earnings or decrease loss per share. Common stock equivalents from the conversion of the notes payable and warrants were excluded from the diluted weighted average shares calculation as they would be anti-dilutive. Stock-Based Compensation Equity instruments issued to employees for services are recorded based on the fair value of the instrument issued and those issued to non-employees are recorded based on the fair value of the consideration received or the fair value of the equity instrument, whichever is more reliably measurable. Recent Accounting Pronouncement No recent accounting pronouncements issued or recently adopted are expected to a have a material impact on the Company’s consolidated financial position, operations or cash flows. NOTE2.LIQUIDITY AND GOING CONCERN These financial statements have been prepared on a going concern basis, which implies Kurrant Mobile Catering will continue to meet its obligations and continue its operations for the next fiscal year. Realization value may be substantially different from carrying values as shown and these financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should Kurrant Mobile Catering be unable to continue as a going concern. At February 28, 2010, the Company's working capital deficit was approximately $67,000 and the accumulated deficit during the development stage totals approximately $72,600. The continuation of Kurrant Mobile Catering as a going concern is dependent upon the continued financial support from its shareholders, the ability of Kurrant Mobile Catering to obtain necessary equity financing to continue operations, and the attainment of profitable operations. These factors raise substantial doubt regardingKurrant Mobile Catering’s ability to continue as a going concern. 9 KURRANT MOBILE CATERING, INC. NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE3.
